Citation Nr: 1201973	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1998 to May 1999 and from March 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran had an in-service head injury or trauma to the brain. 

2.  The Veteran is less than credible with regard to his allegations of head injury or trauma in service.  


CONCLUSION OF LAW

Traumatic brain injury was not incurred in, or aggravated by, active service.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in June 2007, the Veteran was informed of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for an effective date and disability rating.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim for which VA has a further duty to attempt to obtain.

A VA examination and opinion with respect to the issue of appeal was obtained in September 2007.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination is not probative as it is based on the unsupported and less than credible statements of the Veteran with regard to alleged head trauma in service.  The September 2007 VA examination report reflects that the examiner did not review the Veteran's STRs but based his opinion on the Veteran's report of multiple closed head injuries in service.  The Board acknowledges that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in the present claim, the Board finds that a remand to obtain a supplemental opinion or another VA examination would be futile, as the Board finds that there is no competent credible evidence of an in-service head injury.  As is discussed in further detail below, the evidence of record is against a finding that the Veteran had a head injury or electrocution injury in service.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide a Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As the competent credible evidence of record is against a finding of an in-service injury, a clinical opinion as to whether the Veteran has a current disability related to a non-incident is not possible.  The Board finds that there is sufficient competent evidence on file for the Board to make a decision on the claim.  Thus, a remand to obtain a VA examination or opinion is not warranted.  
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period. See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is an in-service injury or disease.  The Board finds that this element has not been met.  The Veteran alleges three head injuries in service.  The Board finds, for the reasons noted below, that all the Veteran's allegations with regard to head trauma in service are not credible. 

Electrocution

The Veteran avers that while stationed in Iraq, he received an electrical shock from a 220 volt panel box.  He stated that due to the electrical shock, he was dazed, in pain, received burns on his thumbs, was hospitalized for one week in Iraq, and was air lifted to Kuwait, and then Germany.  He stated that he felt some small shocks, was "knocked to [his] butt, the next thing he knew, he was on the ground with people standing above him, and he dislocated his left shoulder.  (See May 2007 OEF/OIF VA record, May 2007 physical medicine rehab VA record, and April 2008 notice of disagreement).  He alleges that this electrical shock is a possible cause of his traumatic brain injury.  

The Board finds that the Veteran's statements are less than credible with regard to an electrical shock.  The Board acknowledges that the Veteran's military occupational specialty (MOS) was carpentry and masonry; however, the Veteran's STRs reflect that he injured his shoulder when he fell after standing up.  A July 15, 2003 aeromedical evacuation patient record reflects that the Veteran stated "I fell the other day and dislocated my [left] shoulder.  I popped it back in myself.  This is the first time I'm telling anyone."  An October 2003 STR reflects the Veteran had left shoulder pain since July 2003 when he "stood up fast, fell over onto [left] outstretched hand, shoulder dislocated."  Another October 2003 STR reflects that the Veteran had shoulder pain for four months.  The clinician reported that "[the Veteran] states he first hurt himself when he got dizzy from standing up and fell to the ground dislocating his [left] shoulder."  These treatment records are entirely negative for an eclectic shock.  

The Board finds that the contemporaneous records made for treatment purposes are more credible than the Veteran's statements made years later and also made for financial gain.  See Curry v. Brown, 7 Vet. 59 (1994), See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

In addition, the Veteran's September 2007 VA examination report for a shoulder disability reflects that he reported that he "fell in Iraq".  He does not report he was electrocuted.  The Board finds that an electrical shock, with burns, which would knock a person to the ground and render him unconsciousness, is the type of incident which would be noted in the STRs if it was reported at the time of treatment.  

The Veteran avers in an April 2008 statement (VA Form 21-4138) that he injured his head when he was electrocuted in July 2003  but that the doctors were more worried about his electrocution and dislocated shoulder than his mild head injury.  Such a statement is contrary to the July 2003 records which reflect treatment for stomach complaints and not electrocution.  It is also contrary to the above mentioned records which reflect that the Veteran hurt his shoulder when he stood up too fast and fell.  It is also contrary to the Veteran's February 2004 report of medical history which reflects that the Veteran denied a head injury.  (See number 15a.)

With regard to the alleged electrocution, the Veteran avers that he was hospitalized for a week.  STRs dated in July 2003 do reflect that the Veteran was hospitalized for approximately six days; however, they are entirely negative for any thumb burns, electrocution, unconsciousness, or head injury.  They reflect that the Veteran sought treatment on July 1, 2003 for stomach cramps, nausea, and vomiting.  It was noted that he had woken up the last two nights with stomach cramps, and had woken up that morning, feeling dizzy and vomiting.  The STRs for the six days of treatment, reflect that the Veteran was given an IV, and treated for gastroenteritis.  The Board finds that if the Veteran had injured his head, or been electrocuted and was hospitalized for such, it would have been reasonable for the reason for the hospitalization to have been noted in the STRs, which reflect numerous notations for six days of hospitalization.  

A July 10, 2003 aeromedical evacuation patient record reflects that the Veteran was diagnosed with acute stress disorder with increased anxiety.  He was being transferred from Landstuhl Regional Medical Center to Fort Stewart, Georgia.  The record is negative for any electrocution or head injury.  

Based on the STRs, the Board finds credible evidence that the Veteran dislocated his shoulder when he stood up, became dizzy, and fell.  The Board finds that there is no competent credible evidence that the Veteran received an electrical shock.  The Board finds no evidence of an electrical shock causing head trauma and that the Veteran is less than credible by attempting to use his dislocated shoulder as evidence of an electric shock incident, and thereby trying to corroborate a head trauma due to electrocution.

Improvised Explosive Device (IED) and Vehicle accident

The Veteran further avers that he was riding in a vehicle which hit an IED.  He alleges that the vehicle rolled over and landed upside down.  He has also reported that he was involved in another vehicle accident.  The Board finds that the Veteran is less than credible with regard to a head injury from any alleged accident.  The Veteran's STRs are entirely negative for any vehicle accident.  In addition, the Veteran's February 2004 report of medical history reflects that the Veteran denied a head injury.  (See number 15a).  On the same form, the Veteran specifically reported dizziness, headaches, pounding heart, a period of unconsciousness, pain in chest, heart trouble or murmur, counseling, depression, bronchitis, wheezing, use of an inhaler, sinusitis, hay fever, ear and throat trouble, painful shoulder, swollen or painful joints, knee trouble, use of a knee brace, and indigestion.  The Board notes that not only did the Veteran fill in the "yes or no" circles for the list of symptoms and disabilities, but he specifically circled applicable conditions.  This is noteworthy because it indicates that the Veteran carefully read and completed the form.  He also explained his "yes" answers in block 29 of the form.  Thus, the Board finds that if the Veteran had had a head injury in service, it would have been reasonable for him to have noted in on the form, as he noted 23 other items.  As noted above, the Veteran denied a head injury.  With regard to the period of unconsciousness, the Veteran has reported that goes unconscious when he gets migraines; he did not mention any IED explosions or electrical shocks.


Clearing Houses

The Veteran avers that while "clearing houses" in Na Sariyah (sic), he does not "know exactly what happened but I woke up with my shoulder hurt.  I think it was an IED explosion."  The Board finds this statement less than credible.  As noted above, the Veteran's shoulder injury has been consistently described in the STRs as being due to the Veteran standing up, becoming dizzy, and falling onto his outstretched arm.  The STRs are entirely negative for an IED or any incident of the Veteran injuring himself clearing houses.  The Board finds that the Veteran's attempt to use his shoulder injury as an example of a time when he also incurred a head injury is less than credible.  

In sum, the Veteran's STRs reflect that he sought treat for dizziness and migraines.  The STRs are entirely negative for any electrocution, IED, or head injury.  The Board finds that if the Veteran had experienced any head injury, it would have been reasonable for him to have reported it, and for it to have been noted, in his STRs when seeking treatment for migraines and/or dizziness; it is not.  Rather the records reflect that the Veteran was worried about his daughter being allegedly molested by a family friend, and that he was diagnosed with positional vertigo.  A July 2003 STR reflects that upon neurological examination, he was grossly intact.  A July 2003 STR for aeromedical evacuation reflects that he was experiencing vertigo, was having difficulty sleeping and was concerned about his heart murmur.  A January 2004 STR reflects that the Veteran sought treatment for a migraine.  It was noted that it was not deployment related.  The Veteran was told to discontinue Excedrin and increase his water intake.  Again, the record is negative for any mention of a head injury, IED, or electrocution.  The Veteran's two July 2003 post deployment forms both reflect that the denied having headaches during his deployments.   

The Veteran's January 2004 report of medical assessment reflects that he reported having "horrible migraines" and left shoulder pain since his last examination in March 2000.  He further reported that he was seen for chronic bronchitis and knee pain.  He did not report any treatment for a head injury.  With regard to injuries or illnesses "for which he did not seek treatment", he reported the following : indigestion, slight neck pain, and removal of a wart on his finger."  The report is entirely negative for any electrocution, thumb burns, IED explosions, or head injury.  In addition, as noted above, the Veteran's February 2004 report of medical history reflects that the Veteran denied a head injury.  (See number 15a).  

The Board has considered whether the Veteran is entitled to the "combat presumption" that his alleged injuries occurred, but finds that he is not.  The Veteran's DD 214 reflects that his MOS was carpentry and masonry.  The competent objective evidence of record does not reflect that he was engaged in combat.  Moreover, he has not alleged that his injuries occurred during combat.  Finally, the Board finds that there is clear and convincing evidence that the Veteran's shoulder injury (which he contends occurred during the same electric shock or IED explosion which allegedly may have caused head trauma) occurred when he stood up and fell and not during an electrocution or explosion.

Conclusion

The Board finds that the Veteran is less than credible with regard to any in-service head injuries.  The Veteran's STRs are negative for any head injuries, and the Veteran denied head injuries in his February 2004 report of medical history although he noted numerous other health conditions.  As there is no competent credible evidence of an in-service head injury, the Board finds that entitlement to service connection for traumatic brain injury, or residuals of such, is not warranted.  As noted above, the medical records which reflect a diagnosis of a traumatic brain injury are not probative as they are based on the Veteran's less than credible self-reported history.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for traumatic brain disability is denied.


____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


